PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/699,001
Filing Date: 29 Apr 2015
Appellant(s): Flett et al.



__________________
James D. Hallenbeck
Reg. No. 63,561
For Appellant














EXAMINER’S ANSWER

This is in response to the appeal brief filed 3/26/2021.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2004/0243997 to Mullen et al. (hereinafter Mullen) in view of US PG Pub. No. 2014/0282815 to Cockrell et al. (hereinafter Cockrell) in view of US PG Pub. No. 2002/0083362 to Semo et al. (hereinafter Semo) in view of US PG Pub. No. 2007/0245142 to Rios et al. (hereinafter Rios).

As to claim 1, Mullen teaches:

Mullen does not explicitly recite a partially not secure and a secure network and that the boot order is implemented securely. However, in an analogous art, Cockrell teaches different networks some secure, some not secure (using HTTPS protocol, for example) (Cockrell, [0004, 0027, and 0044]).
	Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the remote maintenance of computer systems of Mullen with the use of secure and unsecure networks of Cockrell in order to encrypt and authenticate communications and securely modify the boot order as suggested by Cockrell (Cockrell, [0003-0004]).
Mullen as modified does not expressly mention a Self-Service Terminal. However, in an analogous art, Semo teaches a computer controlling operation of a Self-Service Terminal (SST) (maintaining an ATM) (Semo, [0032]).
	Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the remote maintenance of computer systems of Mullen as modified with the maintenance of ATMs of Semo in order to maintain remote end-user devices as suggested by Semo (Semo, [0002]).
	Mullen as modified does not expressly mention authenticating requests. However, in an analogous art, Rios teaches:

Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the remote maintenance of computer systems of Mullen as modified with the authentication of requests of Rios in order to increase system security as suggested by Rios (Rios, [0001]).
Mullen as modified further teaches:
c.	When the request is authenticated, sending a command from the server over a second network of a second network type that is secure to the SST to modify the secured boot order of the SST (Semo, [0030 and 0043] and (Cockrell, [0004, 0027, and 0044]), the command instructing an out-of-band controller of the computer controlling operation of the SST to modify the secured boot order, wherein the second network is a physically distinct from the first network (use of out-of-band communications (separate and distinct) for secure communications) (Cockrell, Abstract and [0022-0024]).

As to claim 6, Mullen as modified teaches the SST is an Automated Teller Machine (Semo, [0032]).



As to claim 9, Mullen as modified teaches the measure of applicability includes at least one of a number of boots and a period (Semo, [0030 and 0043]).

Claims 10, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2004/0243997 to Mullen et al. (hereinafter Mullen) in view of US PG Pub. No. 2014/0282815 to Cockrell et al. (hereinafter Cockrell) in view of US PG Pub. No. 2002/0083362 to Semo et al. (hereinafter Semo) in view of US PG Pub. No. 2007/0245142 to Rios et al. (hereinafter Rios).

	As to claims 10 and 17, Mullen teaches:
a. 	Receiving, by a server on a first network of a first network type that is not fully secure, a request from a mobile device app that executes on a handheld mobile device to modify operation of a computer (a remote technician requests installation package for a remote computer system) (Mullen, [0019, 0030, 0031] and claim 3).
Mullen does not explicitly recite a partially not secure and a secure network and that the modify operation is implemented securely. However, in an analogous art, Cockrell teaches different networks some secure, some not secure (using HTTPS protocol, for example) (Cockrell, [0004, 0027, and 0044]).

Mullen does not expressly mention a Self-Service Terminal. However, in an analogous art, Semo teaches controlling operation of a Self-Service Terminal (SST), the request including data identifying the SST, identifying at least one SST operation modification of a secured operation, an identity of a requestor, and location identifying data of a location of the requestor (maintaining an ATM and request includes identifying data) (Semo, [0032 and 0035]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the remote maintenance of computer systems of Mullen with the maintenance of ATMs of Semo in order to maintain remote end-user devices as suggested by Semo (Semo, [0002]).
Mullen as modified does not expressly mention authenticating requests. However, in an analogous art, Rios teaches:
b.	Verifying on the server that the requestor is authorized to make the requested modification to the secured operation of the specific (authenticating request at server with additional information required including the device identity, additional device passwords and the like) (Rios, [0010, 0011 and 0018]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the remote maintenance of computer systems 
	Mullen as modified does not expressly mention location information. However, in an analogous art, Cockrell teaches the requestor is located proximate to the SST (using geo-fencing to determine ability execute an operation) (Cockrell, [0043]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the remote maintenance of computer systems of Mullen as modified with the GPS location of the mobile device in order to limit the operability of the mobile device to a particular area as suggested by Cockrell (Cockrell, [0043]).
	Mullen as modified further teaches: 
	c.	Upon successful verification that the requestor is authorized to make the requested modification to the secured operation of the specific SST and is located proximate to the SST, sending a command from the server on a second network of a second network type that is fully secure to the SST to modify operation of the SST (Semo, [0030 and 0043] and (Cockrell, [0004, 0027, and 0044]), the command instructing an out-of-band controller of the computer controlling operation of the SST to modify the secured operation, wherein the second network is a physically distinct from the first network (use of out-of-band communications (separate and distinct) for secure communications) (Cockrell, Abstract and [0022-0024]).



As to claims 14 and 19, Mullen as modified teaches the request to modify operation of the computer controlling operation of the SST is a request to change a boot order of devices from which to boot the computer controlling operation of the SST (Semo, [0030 and 0043]).

As to claims 15 and 20, Mullen as modified teaches the SST is an Automated Teller Machine (Semo, [0032]).

As to claim 16, Mullen as modified teaches the measure of applicability includes at least one of a number of boots and a period (Semo, [0030 and 0043]).

As to claim 18, Mullen as modified teaches at least one network interface device (Semo, [0032]).

NEW GROUNDS OF REJECTION

There are no new grounds of rejection.

WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  No rejections have been withdrawn.

(2) Response to Argument

As to Appellant’s assertion that, “There is no suggestion found in Cockrell or elsewhere for using these two protocols on two physically distinct networks in concert for a single purpose as claimed. The other cited references are not asserted for nor do they cure the deficiencies of Cockrell. Appellant further submits that Mullen fails to teach or suggest that which is asserted for. For example, each of the independent claims similarly include ‘receiving, by a server, a request over a first network of a first network type that is at least partially not a secure network from a mobile device app that executes on a handheld mobile device to modify a secured boot order of a computer controlling operation of a Self-Service Terminal (SST)….’ The Office Action asserts Mullen paragraphs [0019] and [0030-0031]) and claim 3 as providing such a teaching or suggestion. However, Mullen assumes the user already has permissions to change the boot order but adds Cockrell for showing two networks. As explained above and in view of the amendment, Cockrell is deficient in providing a teaching or suggestion of the two physically distinct networks as claimed. Absent such a teaching or suggestion in Cockrell, Mullen and Cockrell if combined are deficient in providing an authentication 
The Appellant’s allegation that the Examiner contends that Mullen teaches “a partially not secure and a secure network and that the boot order is implemented securely”. This is not accurate. On page 6 of this Answer the Examiner explicitly recites “Mullen as modified does not explicitly recite a partially not secure and a secure network and that the boot order is implemented securely.” That is the motivation to bring in the Cockrell reference. While HTTP and HTTPS are protocols and not networks, there is nothing in the combined references that these protocols have to be used on the same physical network. Cockrell is replete with using any number of physically distinct networks: wired, wireless, Wi-Fi, WiMAX, Bluetooth … (Cockrell, at least [0021]).The Appellant admits that Mullen assumes the user is previously authenticated before modification of the operating system is performed. The Examiner agrees with this statement. The Examiner could find no mention of authentication, authorization, granting of permission in Mullen. At the same time, the Examiner could find nothing in Mullen which teaches against the use of out-of-band authentication, as used in Cockrell. The Board is directed to page 7, item c of this Answer which explicitly cites Cockrell, 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM S POWERS/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Conferees:
/David Garcia Cervetti/Primary Examiner, Art Unit 2419                                                                                                                                                                                                                                                            
                                                                                                                                                    /HADI S ARMOUCHE/Supervisory Patent Examiner, Art Unit 2419                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.